DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-4, 8-12, 15-17, & 20-25 of U.S. Application No. 16/950098 filed on 08/10/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed08/10/2022. Claims 1, 4, 8-12, 15-17, & 20 are presently amended. Claims 5-7, 13-14, & 18-19 are cancelled and claims 21-25 are newly added. Claims 1-4, 8-12, 15-17, & 20-25 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. Applicant argues on page 7 of the Remarks, “Applicant disagrees that the claims may be performed in the human mind. However, even assuming, arguendo, that the claims are directed to an abstract idea, Applicant submits that the claims, as amended, are integrated into a practical application which renders the claims subject matter patent-eligible.” Applicant further argues “Applicant submits that “executing a response determined by the comparison of the vehicle location and the user device relative to the geofence when a collision detection system of the vehicle determines there has been a collision of the vehicle” meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Per the MPEP 2106.05(f) Mere Instructions to Apply An Exception, the courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner interprets that the processors, the collision detection system, and user devices are applying instructions in order to reach an end result of detecting a collision and contacting their insurance provider. Using a computer or other machinery in its ordinary capacity for economic or other task (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP 2106.05(f)). In conclusion, the 101 rejection is maintained provided the arguments above.

In regards to the previous rejection under 35 U.S.C. § 102: Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. The Applicant argues that the prior art does not disclose the limitation “detecting occurrence of a collision” in claim 11. Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. The prior art Kumar discloses that the tracking system is able to determine if an accident has occurred based on the erratic movements of the vehicle (see at least Kumar, para. [0130]). The claims 1 and 11 were amended to remove the term “triggering event” and added “a collision”. The prior art Kumar did not explicitly disclose that the triggering event was a collision of a vehicle, however due to the amendment not requiring that a triggering event is a collision, Kumar does indicate detecting a vehicle accident. In conclusion, the 102 rejection is maintained in regards to claim 11 in view of the arguments above. 

 In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. The Applicant argues that the prior art does not disclose the limitation “executing a response based on the comparison of the vehicle location and the user device relative to the geofence when a collision detection system of the vehicle determines there has been a collision of the vehicle.”.  Applicant further argues on page 9 of the Remarks, “Neither Kumar nor Kang contemplate executing a response determined by the comparison of the vehicle location and the user device relative to the geofence when a collision detection system of the vehicle determines there has been a collision of the vehicle.” Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. As previously recited in the 102 response above, the prior art Kumar discloses that the tracking system is able to determine if an accident has occurred based on the erratic movements of the vehicle (see at least Kumar, para. [0130]). The claims were amended to remove the term “triggering event” and added “a collision”. The prior art Kumar did not explicitly disclose that the triggering event was a collision of a vehicle, however due to the amendment not requiring that a triggering event is a collision, Kumar does indicate detecting a vehicle accident. Further due to the claim amendments of independent claims 1 & 11 not requiring a triggering event to be connected with the detection of the collision, Kumar is maintained and discloses a detection of a vehicle and further initiate a type of reaction due to the accident. Further Kumar discloses a comparison the tracking device with the user device and the vehicle to check if the user is within a threshold distance of the vehicle in the accident and based on the determination, execute different responses. If the user is within the threshold distance of the vehicle, which is interpreted as the geofence, a message is sent to the user to notify of the collision and automatically contact emergency service (see at least Kumar, para. [0130]). Further if the user is not within the threshold distance of the tracking device and vehicle, the message contains information regarding the collision and also a location of the vehicle with an option to contact emergency service. In regards to claim 17, the triggering event was not omitted and Kumar is maintained to disclose the disconnection of the mobile device from the vehicle and tracking device to indicate a triggering event and executes a response (see at least Kumar, para. [0114] & para. [0176]). Kang further discloses a collision detection system that is able to detect impact of a vehicle and further is able to disclose a post-collision experience that records the scene and make sure that the video captures the collision scene (see at least Kang, para. [0143] & [0457-0461]). After the capturing of the collision scene, it alerts the user and gives the option of viewing the collision. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of determining, by a collision detection system, if a collision has occurred of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]). In conclusion, the 103 rejection is maintained in view of the arguments above.
Response to Amendment
Claims 1-4, 8-12, 15-17, & 20-25 of U.S. Application No. 16/950098 filed on 08/10/2022 have been examined for purposes of compact prosecution, but the amendments to the claims filed on 08/10/2022 does not comply with the requirements of 37 CFR 1.121(c) because all claims being currently amended in an amendment paper shall be presented in the claim listing, to be underlined to indicate the amendment entered, to indicate a status of “currently amended” (e.g., Claims 9-10 are amended but the amendments are not underlined and specified),. 
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
		(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
		(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
            (5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-12, 15-17, & 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 11, & 17 recite determining a vehicle location, as drafted, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, a collision detection system, ” “determining a vehicle location” in the context of this claim encompasses the user discerning and calculating the position of a vehicle. 
The limitation of determining a user device location, as drafted, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, a collision detection system,” “a user device location” in the context of this claim encompasses the user discerning and calculating the position of his phone. 
Likewise, wherein performing a comparison of the vehicle location and the user device location relative to one another and to a geofence, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, a collision detection system,” language, “wherein performing a comparison of the vehicle location and the user device location relative to one another and to a geofence” in the context of this claim encompasses the user comparing how far a vehicle is from the user mobile device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Similarly, determining if a collision has occurred, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, a collision detection system,” language, “determining if a collision has occurred” in the context of this claim encompasses the user checking if a collision has occurred to their vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, executing, based on the comparison when determining a collision of a vehicle, a response, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, collision detection system” language, “executing, based on the comparison when determining a collision of a vehicle, a response” in the context of this claim encompasses the user sending a message or taking notes once the user realizes the reason for the event. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Also, wherein the triggering event comprises a collision and execute a post-collision experience based on the collision, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, collision detection system” language, “wherein the triggering event comprises a collision and execute a post-collision experience based on the collision” in the context of this claim encompasses the user sending a message or taking notes once the user realizes the reason for the event. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, collision detection system”. The devices are recited at a high-level of generality (i.e., device configured to detect a collision based on location of mobile device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A method, A system, a processor and memory for storing instructions, the processor executes the instructions, a vehicle, a user device, a geofence, a connected device, collision detection system”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 2, wherein the geofence is dynamic and extends around a perimeter of the vehicle, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the geofence is dynamic and extends around a perimeter of the vehicle” in the context of this claim encompasses a geofence that is able to maintain its perimeter around a moving entity like a vehicle or mobile phone. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 3, wherein the geofence surrounds a fixed location, is a system & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the geofence surrounds a fixed location” in the context of this claim encompasses a geofence that is not moving and is one spot. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 4 & 12, wherein the response comprises transmitting a message to the user device or another user device based on the triggering event being inclusive or exclusive, is a process & system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the response comprises transmitting a message to the user device or another user device based on the triggering event being inclusive or exclusive” in the context of this claim encompasses the user sending a message to another person or device based on where the event happened, inside the vehicle or outside the vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 8, & 15, wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle, the method further comprising executing a post-collision experience on the user device based on the collision, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle, the method further comprising executing a post-collision experience on the user device based on the collision” in the context of this claim encompasses a user watching out for collisions of vehicles in order to find their mobile device after the crash and documenting the collision. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 9, wherein the geofence is dynamic and extends around a perimeter of the vehicle and the post-collision experience is executed when the user device is within the geofence, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the geofence is dynamic and extends around a perimeter of the vehicle and the post-collision experience is executed when the user device is within the geofence” in the context of this claim encompasses a geofence that is able to maintain its perimeter around a moving entity like a vehicle or mobile phone and the user performing a review and taking pictures or notes of any damage after a collision. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 10, 16, & 20, wherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness statements, or order roadside assistance, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness statements, or order roadside assistance” in the context of this claim encompasses a user to take pictures after the collision and call their insurance and a tow truck for their vehicle if required. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 21, further comprising transmitting an alert to a second user device, wherein the second user is located outside the geofence, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “further comprising transmitting an alert to a second user device, wherein the second user is located outside the geofence” in the context of this claim encompasses a user contacting their insurance company or a tow truck that is not currently at the location of the collision. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 22, wherein the post-collision experience comprises transmitting details of the collision to a service provider, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the post-collision experience comprises transmitting details of the collision to a service provider” in the context of this claim encompasses a user sending collision information to their insurance company. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 23, wherein the second user device is a third-party device, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the second user device is a third-party device” in the context of this claim encompasses a user to send information to a second entity whether it is a tow truck or insurance company. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 24, wherein the third-party is an insurance company or towing service, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the third-party is an insurance company or towing service” in the context of this claim encompasses a user sending collision information to their insurance company or calling a tow truck for assistance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 25, wherein the user device and the second user device receive different messages based on their locations compared to the geofence, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the user device and the second user device receive different messages based on their locations compared to the geofence” in the context of this claim encompasses a system with a computer that sends a notification of a collision to the first user and a location of the collision to the second user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., detect a collision based on location of user device) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections-35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0353829A1 (“Kumar”).
As per claim 11 Kumar discloses
A method, comprising:
establishing a geofence, the geofence extending around a perimeter of a vehicle (see at least Kumar, para. [0176]: In some embodiments, the disconnection of the tracking device 106v from the mobile device 102c triggers a disconnection event within the mobile device. According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.);
monitoring a vehicle location and a user device location (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system.);
detecting occurrence of collision (see at least Kumar, para. [0114]: Herein, a geographic location or geographic boundaries associated with a tracking device 106 can be collectively referred to as a "geofence" associated with that tracking device. In some embodiments, a geofence for a tracking device can be selected or established based on the occurrence of a triggering event, for example, a tracking device disconnection event (e.g., the detection of the severance or termination of a communicative connection with the tracking device) detected by the operating system of a mobile device 102. In other embodiments, other events can trigger a mobile device 102 to create a geofence for a connected tracking device 106, for example, a connection event to a tracking device 106, or any other suitable event. In some embodiments, a range for a geofence can be selected based on environmental factors, such as the expected transmission range of the mobile device 102 at the time the geofence associated with the tracking device 106 with established. para. [0130]: In some embodiments, the tracking system 100 can notify the user that a car coupled to a tracking device has been in a car accident. The tracking system 100 may determine if the car tracking device stops suddenly or begins to move erratically and may identify that behavior as indicative of a car accident. The tracking system 100 may send a notification to the user about the potential car accident, and the notification may include an option to automatically send emergency assistance ( e.g. an EMT, paramedic, fire fighters, the police) to the location of the car tracking device. If the mobile device is not located near the car tracking device, the notification may include the location of the car tracking device. If the mobile device is located near the car tracking device ( e.g. within a threshold distance), the tracking system 100 may automatically notify an emergency assistance service (e.g. 911) of the car accident and may transmit the location of the car tracking device or the mobile device to the emergency assistance service.);
comparing the user device location relative to the geofence (see at least Kumar, para. [0130]: In some embodiments, the tracking system 100 can notify the user that a car coupled to a tracking device has been in a car accident. The tracking system 100 may determine if the car tracking device stops suddenly or begins to move erratically and may identify that behavior as indicative of a car accident. The tracking system 100 may send a notification to the user about the potential car accident, and the notification may include an option to automatically send emergency assistance ( e.g. an EMT, paramedic, fire fighters, the police) to the location of the car tracking device. If the mobile device is not located near the car tracking device, the notification may include the location of the car tracking device. If the mobile device is located near the car tracking device ( e.g. within a threshold distance), the tracking system 100 may automatically notify an emergency assistance service (e.g. 911) of the car accident and may transmit the location of the car tracking device or the mobile device to the emergency assistance service.); and
executing a response, based on the location of the user device relative to the geofence (see at least Kumar, para. [0114]: Herein, a geographic location or geographic boundaries associated with a tracking device 106 can be collectively referred to as a "geofence" associated with that tracking device. In some embodiments, a geofence for a tracking device can be selected or established based on the occurrence of a triggering event, for example, a tracking device disconnection event (e.g., the detection of the severance or termination of a communicative connection with the tracking device) detected by the operating system of a mobile device 102. In other embodiments, other events can trigger a mobile device 102 to create a geofence for a connected tracking device 106, for example, a connection event to a tracking device 106, or any other suitable event. In some embodiments, a range for a geofence can be selected based on environmental factors, such as the expected transmission range of the mobile device 102 at the time the geofence associated with the tracking device 106 with established. para. [0130]: In some embodiments, the tracking system 100 can notify the user that a car coupled to a tracking device has been in a car accident. The tracking system 100 may determine if the car tracking device stops suddenly or begins to move erratically and may identify that behavior as indicative of a car accident. The tracking system 100 may send a notification to the user about the potential car accident, and the notification may include an option to automatically send emergency assistance ( e.g. an EMT, paramedic, fire fighters, the police) to the location of the car tracking device. If the mobile device is not located near the car tracking device, the notification may include the location of the car tracking device. If the mobile device is located near the car tracking device ( e.g. within a threshold distance), the tracking system 100 may automatically notify an emergency assistance service (e.g. 911) of the car accident and may transmit the location of the car tracking device or the mobile device to the emergency assistance service.).

As per claim 12 Kumar discloses
wherein the response comprises transmitting a message to the user device or another user device based on the triggering event being inclusive or exclusive (see at least Kumar, para. [0179]: In some embodiments, when a vehicle tracking device 106v is detected at a location outside of a vehicle geofence associated with that vehicle tracking device, the tracking system 100 can flag the vehicle tracking device 106v as potentially lost. In response to detecting that a vehicle tracking device 106v is no longer within a determined geofence 1230, the tracking system 100 can notify the mobile device 102. For example, a SMS message can be sent to the mobile device 102c flagging the vehicle as potentially stolen and instructing the user 103 of the mobile device 102c to check on the vehicle 1210.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 8, 10, 15-17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of US 2021/0044737A1 (“Kang”).
As per claim 1 Kumar discloses
A method, comprising:
determining a vehicle location (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system.);
determining a user device location (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system. );
performing a comparison of the vehicle location and the user device location relative to one another and to a geofence (see at least Kumar, Fig. 12B & para. [0176-0178]: Eventually, the user 103c will exit the vehicle 1210 with the mobile device 102c and both the user and mobile device will move to a location outside of the vehicle. At this point, the mobile device 102c is still communicating over the second network 110 at a reduced communication range 1220. After leaving the vehicle 1210, the mobile device 102c will disconnect from the tracking device 106v, for example, when the mobile device 102c moves sufficiently far from the tracking device 106v that the tracking device 106v is located outside of the reduced communication range 1220 of the mobile device 102c. In some embodiments, the disconnection of the tracking device 106v from the mobile device 102c triggers a disconnection event within the mobile device.); 
executing, based on the comparison of the vehicle location and the user device relative to the geofence when the system of the vehicle determines there has been a collision of the vehicle, a response (see at least Kumar, para. [0114]: Herein, a geographic location or geographic boundaries associated with a tracking device 106 can be collectively referred to as a "geofence" associated with that tracking device. In some embodiments, a geofence for a tracking device can be selected or established based on the occurrence of a triggering event, for example, a tracking device disconnection event (e.g., the detection of the severance or termination of a communicative connection with the tracking device) detected by the operating system of a mobile device 102. In other embodiments, other events can trigger a mobile device 102 to create a geofence for a connected tracking device 106, for example, a connection event to a tracking device 106, or any other suitable event. In some embodiments, a range for a geofence can be selected based on environmental factors, such as the expected transmission range of the mobile device 102 at the time the geofence associated with the tracking device 106 with established. para. [0130]: In some embodiments, the tracking system 100 can notify the user that a car coupled to a tracking device has been in a car accident. The tracking system 100 may determine if the car tracking device stops suddenly or begins to move erratically and may identify that behavior as indicative of a car accident. The tracking system 100 may send a notification to the user about the potential car accident, and the notification may include an option to automatically send emergency assistance ( e.g. an EMT, paramedic, fire fighters, the police) to the location of the car tracking device. If the mobile device is not located near the car tracking device, the notification may include the location of the car tracking device. If the mobile device is located near the car tracking device ( e.g. within a threshold distance), the tracking system 100 may automatically notify an emergency assistance service (e.g. 911) of the car accident and may transmit the location of the car tracking device or the mobile device to the emergency assistance service. para. [0176]: According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.).
Kumar does indicate that an accident is disclose. However there is not a specific system disclosed that is specifically for collision detection systems.
Kumar does not explicitly disclose
determining, by a collision detection system, if a collision has occurred.
Kang teaches
determining, by a collision detection system, if a collision has occurred (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of determining, by a collision detection system, if a collision has occurred of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

As per claim 3 Kumar discloses
wherein the geofence surrounds a fixed location (see at least Kumar, para. [0176]: In some embodiments, the disconnection of the tracking device 106v from the mobile device 102c triggers a disconnection event within the mobile device. According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.).

As per claim 4 Kumar discloses
wherein the response comprises transmitting a message to the user device, a second user device, or both the user device and second user device (see at least Kumar, para. [0179]: In some embodiments, when a vehicle tracking device 106v is detected at a location outside of a vehicle geofence associated with that vehicle tracking device, the tracking system 100 can flag the vehicle tracking device 106v as potentially lost. In response to detecting that a vehicle tracking device 106v is no longer within a determined geofence 1230, the tracking system 100 can notify the mobile device 102. For example, a SMS message can be sent to the mobile device 102c flagging the vehicle as potentially stolen and instructing the user 103 of the mobile device 102c to check on the vehicle 1210.).

As per claim 8 Kumar does not explicitly disclose
further comprising executing a post-collision experience on the user device based on the collision 
Kang teaches
further comprising executing a post-collision experience on the user device based on the collision (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of executing a post-collision experience on the user device based on the collision of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

As per claim 10 Kumar does not explicitly disclose
wherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness states, or order roadside assistance.
Kang teaches
wherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness states, or order roadside assistance (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0549]: In this case, the user terminal device 400 may display a user interface for displaying the set geo-fencing area on the map as illustrated in FIG. 47F, and when the user selects a region 4708, the geo-fencing set may be completed. FIGS. 48A to 48C are a user interface diagram illustrating a process of setting a strong impact notification while driving a vehicle according to an exemplary embodiment of the present invention. Here, the strong impact may mean a situation in which a large impact of a second impact level or more occurs, and a situation in which an impact that is greater than a first impact level and less than the second impact level occurs may be referred to as a general impact. & para. [0560]: FIG. 51E illustrates a user interface for displaying an impact video list, and the user may select a video to play on the displayed list and request a download. In this case, the user terminal device 400 may transmit a transmission request of the selected video to the server 300 and receive the selected video from the server 300.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the post-collision experience is executed when the user device is within the geofence of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

As per claim 15 Kumar does not explicitly disclose
further comprising executing a post-collision experience on the user device based on the collision.
Kang teaches
further comprising executing a post-collision experience on the user device based on the collision (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of further comprising executing a post-collision experience on the user device based on the collision of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

As per claim 16 Kumar does not explicitly disclose
wherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness states, or order roadside assistance.
Kang teaches
wherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness states, or order roadside assistance (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0549]: In this case, the user terminal device 400 may display a user interface for displaying the set geo-fencing area on the map as illustrated in FIG. 47F, and when the user selects a region 4708, the geo-fencing set may be completed. FIGS. 48A to 48C are a user interface diagram illustrating a process of setting a strong impact notification while driving a vehicle according to an exemplary embodiment of the present invention. Here, the strong impact may mean a situation in which a large impact of a second impact level or more occurs, and a situation in which an impact that is greater than a first impact level and less than the second impact level occurs may be referred to as a general impact. & para. [0560]: FIG. 51E illustrates a user interface for displaying an impact video list, and the user may select a video to play on the displayed list and request a download. In this case, the user terminal device 400 may transmit a transmission request of the selected video to the server 300 and receive the selected video from the server 300.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching ofwherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness states, or order roadside assistance of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

As per claim 17 Kumar discloses
A system, comprising:
a processor and memory for storing instructions, the processor executes the instructions to (see at least Kumar, para. [0182]: Any of the devices or systems described herein can be implemented by one or more computing devices. A computing device can include a processor, a memory, a storage device, an I/O interface, and a communication interface, which may be communicatively coupled by way of communication infrastructure.):
determine a vehicle location (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system.);
determine a user device location (see at least Kumar, para. [0103]: The tracking system 100 receives 600 a location of a user's tracking device and receives 610 a location of a target device. In some embodiments, the tracking device location is received from a mobile device of a user different from the user to whom the tracking device belongs. The target device can be another tracking device, a user's mobile device, or any other suitable system.);
perform a comparison of the vehicle location and the user device location relative to one another and to a geofence (see at least Kumar, Fig. 12B & para. [0176-0178]: Eventually, the user 103c will exit the vehicle 1210 with the mobile device 102c and both the user and mobile device will move to a location outside of the vehicle. At this point, the mobile device 102c is still communicating over the second network 110 at a reduced communication range 1220. After leaving the vehicle 1210, the mobile device 102c will disconnect from the tracking device 106v, for example, when the mobile device 102c moves sufficiently far from the tracking device 106v that the tracking device 106v is located outside of the reduced communication range 1220 of the mobile device 102c. In some embodiments, the disconnection of the tracking device 106v from the mobile device 102c triggers a disconnection event within the mobile device.); and
execute a response when the comparison indicates that a triggering event has occurred (see at least Kumar, para. [0176]: According to some implementations, a disconnection event is an event triggered by the operating system of a mobile device when the mobile device operating system detects that a tracking device 106 has disconnected from the mobile device 102. In some implementations, a mobile application of the mobile device 102 can be notified of the device disconnection event (or other triggering event) and in response is permitted by the mobile device operating system to establish a geofence based on the disconnection event.),
Kumar does not explicitly disclose
wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle, and
the processor is configured to execute a post-collision experience on the user device based on the collision.
Kang teaches
wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.), and
the processor is configured to execute a post-collision experience on the user device based on the collision (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the triggering event comprises a collision of the vehicle as determined by a collision detection system of the vehicle, the processor is configured to execute a post-collision experience on the user device based on the collision of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

As per claim 20 Kumar does not explicitly disclose
wherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness states, or order roadside assistance.
Kang teaches
wherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness states, or order roadside assistance (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0549]: In this case, the user terminal device 400 may display a user interface for displaying the set geo-fencing area on the map as illustrated in FIG. 47F, and when the user selects a region 4708, the geo-fencing set may be completed. FIGS. 48A to 48C are a user interface diagram illustrating a process of setting a strong impact notification while driving a vehicle according to an exemplary embodiment of the present invention. Here, the strong impact may mean a situation in which a large impact of a second impact level or more occurs, and a situation in which an impact that is greater than a first impact level and less than the second impact level occurs may be referred to as a general impact. & para. [0560]: FIG. 51E illustrates a user interface for displaying an impact video list, and the user may select a video to play on the displayed list and request a download. In this case, the user terminal device 400 may transmit a transmission request of the selected video to the server 300 and receive the selected video from the server 300.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the post-collision experience comprises instructions to take pictures of the vehicle, take pictures of the collision scene, gather third-party driver information, gather witness states, or order roadside assistance of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

Claim(s) 2 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Kang, and further in view of US 2011/0178811A (“Sheridan”).
As per claim 2 Kumar does not explicitly disclose
wherein the geofence is dynamic and extends around a perimeter of the vehicle. 
Sheridan teaches
wherein the geofence is dynamic and extends around a perimeter of the vehicle (see at least Sheridan, para. [0042-0043]: The current location 210 can represent the location of the navigation system 100, which can be represented by geographical coordinates. The current location 210 can include an X-Y coordinate, a latitude and longitude, a polar coordinate, or any combination thereof. The user search geofence 212 represents a target search area associated with the current location 210 where the user can search for desired businesses. The shape of the user search geofence 212 can be defined by a system default, a user preference, a context-specific shape based on current conditions, or any combination thereof. The user search geofence 212 can be represented by a particular shape including a polygon, circle or other shape.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the geofence is dynamic and extends around a perimeter of the vehicle of Sheridan in order to efficiently manage and measure the utilization and effectiveness of mobile messaging (see at least Sheridan, para. [0006]).

As per claim 9 Kumar does not explicitly disclose
wherein the geofence is dynamic and extends around a perimeter of the vehicle and the post-collision is executed when the user device is within the geofence.
Sheridan teaches
wherein the geofence is dynamic and extends around a perimeter of the vehicle (see at least Sheridan, para. [0042-0043]: The current location 210 can represent the location of the navigation system 100, which can be represented by geographical coordinates. The current location 210 can include an X-Y coordinate, a latitude and longitude, a polar coordinate, or any combination thereof. The user search geofence 212 represents a target search area associated with the current location 210 where the user can search for desired businesses. The shape of the user search geofence 212 can be defined by a system default, a user preference, a context-specific shape based on current conditions, or any combination thereof. The user search geofence 212 can be represented by a particular shape including a polygon, circle or other shape.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the geofence is dynamic and extends around a perimeter of the vehicle of Sheridan in order to efficiently manage and measure the utilization and effectiveness of mobile messaging (see at least Sheridan, para. [0006]).
Kang teaches
the post-collision experience is executed when the user device is within the geofence (see at least Kang, para. [0143]: The user terminal device 400 may be installed with an application (hereinafter, referred to as “connected service application”) for transmitting and receiving various data to and from the image capturing apparatus 100 for a vehicle and/or the communication apparatus 200 for a vehicle through the server 300 for providing a connected service and displaying the result. Accordingly, the user may execute the connected service application installed on the user terminal device 400, and display a guide screen based on various data related to the driving situation of the vehicle received from the image capturing apparatus 100 for a vehicle according to the execution of the application. & para. [0457-0461]: Here, the “notification of impact occurrence while driving” means a notification that is displayed when an impact occurs to a vehicle while driving. If the user selects the “notification of impact occurrence while driving”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C... In addition, the “notification of vehicle movement detection” means a notification that is displayed when the vehicle movement detection occurs while parking. If the user selects the “notification of vehicle movement detection”, the user terminal device 400 may execute the connected service application and display the impact notification history screen illustrated in FIG. 22C. & para. [0549]: In this case, the user terminal device 400 may display a user interface for displaying the set geo-fencing area on the map as illustrated in FIG. 47F, and when the user selects a region 4708, the geo-fencing set may be completed. FIGS. 48A to 48C are a user interface diagram illustrating a process of setting a strong impact notification while driving a vehicle according to an exemplary embodiment of the present invention. Here, the strong impact may mean a situation in which a large impact of a second impact level or more occurs, and a situation in which an impact that is greater than a first impact level and less than the second impact level occurs may be referred to as a general impact. & para. [0560]: FIG. 51E illustrates a user interface for displaying an impact video list, and the user may select a video to play on the displayed list and request a download. In this case, the user terminal device 400 may transmit a transmission request of the selected video to the server 300 and receive the selected video from the server 300.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of the post-collision experience is executed when the user device is within the geofence of Kang in order for enabling communication between the image capturing apparatus for the vehicle and the user terminal device (see at least Kang, para. [0005]).

Claim(s) 21 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Kang, and further in view of US 2017/0039666A1 (“Kuersten”).
As per claim 21 Kumar does not explicitly disclose
further comprising transmitting an alert to a second user device, wherein the second user is located outside the geofence.
Kuersten teaches
further comprising transmitting an alert to a second user device, wherein the second user is located outside the geofence (see at least Kuersten, para. [0053]: In some variations, the connected logistics platform enables messaging between different users, such as truck drivers and business users of different roles. For example, referring to FIG. 5,using a user interface provided by the platform, the user can be provided with a map (510). Using the map, an end-user (e.g., a dispatcher) can create or edit a geofence on a map (520). The geofence can have any shape (preferably a geometry object having a minimum of 3 points forming a closed area. For example, the geofence can be a triangle, or any other polygonal shape), and can optionally include, for example, an “entry gate” and/or an “exit gate” assigned by the user (530). & para. [0055]: For example, a user may receive select telematics data (e.g., estimated time of arrival) of a vehicle, if that user is associated with a next stop of the vehicle, when the vehicle enters a geofence. The user may receive select telematics data (e.g., same or different from the earlier one) when the vehicle exits the geofence.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of further comprising transmitting an alert to a second user device, wherein the second user is located outside the geofence of Kuersten in order for smooth shipping, efficient terminal operations, reduced wait times for container pickup efficient parking, real-time traffic management, smooth traffic flow, real-time and efficient freight forwarding, and efficient container operations (see at least Kuersten, para. [0010]).

As per claim 25 Kumar does not explicitly disclose
wherein the user device and the second user device receive different messages based on their locations compared to the geofence.
Kuersten teaches
wherein the user device and the second user device receive different messages based on their locations compared to the geofence (see at least Kuersten, para. [0053]: In some variations, the connected logistics platform enables messaging between different users, such as truck drivers and business users of different roles. For example, referring to FIG. 5,using a user interface provided by the platform, the user can be provided with a map (510). Using the map, an end-user (e.g., a dispatcher) can create or edit a geofence on a map (520). The geofence can have any shape (preferably a geometry object having a minimum of 3 points forming a closed area. For example, the geofence can be a triangle, or any other polygonal shape), and can optionally include, for example, an “entry gate” and/or an “exit gate” assigned by the user (530). & para. [0054]: The geofence can be provided, for example, for manual and/or automated rule-based messaging. For example, the platform can be configured to monitor a location of a vehicle (540), and a trigger event occurs (e.g., when the vehicle enters the entry gate or the geofence), the platform can perform one or more predetermined actions such as sending a message to the vehicle (e.g., a communication device on the vehicle) (550) and/or other users (e.g., 231-290, 311-315, and 470). para. [0055]: For example, a user may receive select telematics data (e.g., estimated time of arrival) of a vehicle, if that user is associated with a next stop of the vehicle, when the vehicle enters a geofence. The user may receive select telematics data (e.g., same or different from the earlier one) when the vehicle exits the geofence.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the user device and the second user device receive different messages based on their locations compared to the geofence of Kuersten in order for smooth shipping, efficient terminal operations, reduced wait times for container pickup efficient parking, real-time traffic management, smooth traffic flow, real-time and efficient freight forwarding, and efficient container operations (see at least Kuersten, para. [0010]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Kang, and further in view of US 2021/0082054A1 (“Bravo”).
As per claim 22 Kumar does not explicitly disclose
wherein the post-collision experience comprises transmitting details of the collision to a service provider.
Bravo teaches
wherein the post-collision experience comprises transmitting details of the collision to a service provider (see at least Bravo, para. [0039]: Processing begins at operation S255, where program 300 receives insurance claim submission data, also called “insurance claim data,” from insurance claim 112 of FIG. 1 through insurance computer 110 over network 114 and stores the insurance claim data in claim data store module(“mod”) 302. In this simplified embodiment, the insurance claim is an automobile insurance claim submitted to one insurance companies by two parties that were both involved in one accident. The two parties involved in the accident (hereinafter sometimes referred to as “party A and party B”) were involved in a bumper-to-bumper collision. That is, party A was driving behind party B, and the front bumper of party A's car hit the back bumper of party B's car (sometimes hereinafter referred to as the “insurance event”).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the post-collision experience comprises transmitting details of the collision to a service provider of Bravo in order to determine the claim accuracy (see at least Bravo, para. [0058]).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Kang, in view of Kuersten, and further in view of Bravo.
As per claim 23 Kumar does not explicitly disclose
wherein the second user device is a third-party device.
Bravo teaches
wherein the second user device is a third-party device (see at least Bravo, para. [0039]: Processing begins at operation S255, where program 300 receives insurance claim submission data, also called “insurance claim data,” from insurance claim 112 of FIG. 1 through insurance computer 110 over network 114 and stores the insurance claim data in claim data store module(“mod”) 302. In this simplified embodiment, the insurance claim is an automobile insurance claim submitted to one insurance companies by two parties that were both involved in one accident. The two parties involved in the accident (hereinafter sometimes referred to as “party A and party B”) were involved in a bumper-to-bumper collision. That is, party A was driving behind party B, and the front bumper of party A's car hit the back bumper of party B's car (sometimes hereinafter referred to as the “insurance event”). & para. [0041]: Processing proceeds to operation S260 of FIG. 2, where event metadata data store mod 304receives and stores metadata transmitted from smart device A 103 of FIG. 1 and metadata transmitted from smart device B 104. In this simplified embodiment, smart device A 103 is a smartphone and smart device B 104 is a smart watch.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the second user device is a third-party device of Bravo in order to determine the claim accuracy (see at least Bravo, para. [0058]).

As per claim 24 Kumar does not explicitly disclose
wherein the third-party is an insurance company or a towing service.
Bravo teaches
wherein the third-party is an insurance company or a towing service (see at least Bravo, para. [0039]: Processing begins at operation S255, where program 300 receives insurance claim submission data, also called “insurance claim data,” from insurance claim 112 of FIG. 1 through insurance computer 110 over network 114 and stores the insurance claim data in claim data store module(“mod”) 302.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of wherein the third-party is an insurance company or a towing service of Bravo in order to determine the claim accuracy (see at least Bravo, para. [0058]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                        

/Angelina Shudy/Primary Examiner, Art Unit 3668